Field, J.
The plaintiff is entitled to recover damages for mental suffering caused by the publication of the slander. Hastings v. Stetson, 130 Mass. 76. Marble v. Chapin, 132 Mass. 225. Mahoney v. Belford, 132 Mass. 393.
In all cases in which the plaintiff is entitled to recover damages for mental suffering, evidence of the actual suffering caused by the act of the defendant is admissible; and, since parties have been admitted as witnesses, the testimony of the plaintiff as to his sufferings is admissible, for he knows best what he has suffered. His interest in the action only affects his credibility. Damages for mental suffering naturally resulting from the publication of the slander are not special damages, which must be specifically alleged in the declaration. The question objected to was therefore competent under the pleadings; and, if any part of the answer was not responsive, or related to matters other than mental suffering, the defendant did not specifically object to that. The answer was objected to “ for the reasons before stated,” which were that the question was “ incompetent and in- ■ admissible under the pleadings.” Exceptions overruled.